Title: From Thomas Jefferson to Marc Auguste Pictet, 14 October 1795
From: Jefferson, Thomas
To: Pictet, Marc Auguste



Dear Sir
Monticello in Virginia Oct. 14. 1795.

I have to thank you for the honor of being made known to Mr. Adet, who did me that of forwarding your letter of Jan. 1. my distance from the seat of government not admitting the pleasure of recieving it from his own hands. I flatter myself, from the character of this gentleman, that his mission will be fruitful in good to both countries. You will ere this have heard from your friend in London the result of my effort in this state to effect his proposition. It was too flattering to us, and too congenial with my habits of life, for me to rest contented with doing merely what he desired. I knew of another institution which was about to be formed, approaching more nearly to the circumstances he wished, and more suitable for recieving this great engraftment. I immediately made the necessary applications; but, unfortunately, their success was prevented by some arrangements which had already taken place, and which did not leave room for this. As this attempt was unknown to your friend in London, I did not think it material to communicate it’s failure to him. But it rendered more pleasing to me the information recieved from yourself, that your own institution is likely to be placed again on a tolerable footing.Our country offers to the lovers of science a rich field of the works of nature, but little explored, except in the department of botany. One would imagine indeed from the European writings that our animal history was tolerably known. But time will shew in it the grossest errors. Our geology is untouched, and would have been a precious mine for you, as your views of it would have been precious to us. I will not allow myself to conclude that the present state of things is final. Our country is but beginning to develope it’s resources. Some of these may yet unfold circumstances more favorable to my wishes, and to the greater interests of science. I shall in such case consider the favor of your letter as a permission to communicate further with you, and to hope that the present, is not the last, occasion I may use of assuring you of those sentiments of esteem and respect with which I have the honor to be Dear Sir Your most obedt. & most humble servt

Th: Jefferson

